Citation Nr: 0915601	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  99-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active military service from June 1977 to 
August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

To support his claims (there were several initially on 
appeal), the Veteran testified at a December 2000 
videoconference hearing before the Board, chaired by a 
Veterans Law Judge (VLJ) who has since retired.  So the Board 
sent the Veteran a letter offering him another hearing before 
a different VLJ that will ultimately decide this appeal.  See 
38 U.S.C.A. § 7107(c) (West 2007); 38 C.F.R. § 20.707 (2008) 
(the Board member who conducts the hearing will participate 
in making the final determination of the claim).  He 
responded that he wanted another videoconference hearing, 
which was held in February 2008.  The undersigned VLJ 
presided.

The Board remanded this case in June 2001, August 2007, and 
May 2008 for further development and consideration.  That 
most recent, May 2008, remand also included a decision 
denying three of the claims that the Veteran had appealed - 
for service connection for elevated cholesterol and an 
acquired psychiatric disorder, and for an initial rating 
higher than 10 percent for a right shoulder disorder.  The 
remand only concerned the remaining claims - for service 
connection for an airway disorder, bilateral hearing loss, 
and migraine headaches.

In an August 2008 decision since issued, on remand, the 
Appeals Management Center (AMC) granted the claims for 
service connection for an airway disorder (specifically, 
tracheobronchitis and chronic obstructive pulmonary disease 
(COPD)) and tension headaches.  As well, the AMC granted 
service connection for gastroesophageal reflux disorder 
(GERD) with gastritis and assigned 10 percent initial ratings 
for all three disabilities - all retroactively effective 
from September 1, 1998, the first day after the Veteran's 
military service ended when he returned to life as a 
civilian.  He has not separately appealed those initial 
ratings and/or effective dates assigned for those 
disabilities, so unless and until he does, those claims are 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 38 
C.F.R. § 20.200 (2008).

The AMC, however, continued to deny the claim for service 
connection for bilateral hearing loss, as reflected in a 
January 2009 Supplemental Statement of the Case (SSOC).  So 
this is the only remaining claim yet to be decided.


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his 
right ear to be considered a disability by VA standards.

2.  As of July 2008, the Veteran does have sufficient hearing 
loss in his left ear to be considered a disability by VA 
standards.  But even so, the July 2008 VA compensation 
examiner indicated it less likely than not the current 
hearing loss in this ear is related to military noise 
exposure.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss disability 
due to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of letters 
dated in November 2001, June 2003, and May 2008, the RO and 
AMC advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the Veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But that is because the initial 
adjudication in December 1998 was nearly 2 years before the 
enactment of the VCAA in November 2000, so the RO could not 
reasonably have been expected to comply with an Act that did 
not yet even exist.  And in Pelegrini II the Court clarified 
that, in these situations, the RO need not vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, 
the RO need only provide any necessary VCAA notice and then 
readjudicate the claim such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.

Here, the RO issued the post-adjudicatory VCAA letters in 
November 2001, June 2003, and May 2008, before the May 2003, 
February 2004, May 2004, June 2004, May 2006, March 2007, and 
August 2008 SSOCs - wherein the RO incrementally 
readjudicated the claim based on any additional evidence that 
had been received since the initial rating decision in 
question, statement of the case (SOC), and in response to 
those notice letters.  

The Federal Circuit Court has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A March 2006 letter also informed the Veteran of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And, again, since providing that additional 
notice, the RO has readjudicated his claim in the May 2006, 
March 2007, and August 2008 SSOCs based on any additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue, SOC, and any 
prior SSOC.  See again Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006), indicating that as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008); reversed 
in Shinseki v. Certiorari to the U.S. Court of Appeals for 
the Federal Circuit, 
No. 07-1209 (April 21, 2009).

It further deserves mentioning that the Veteran has been 
represented throughout this appeal by an accredited Veteran's 
service organization, The American Legion, and he and his 
representative made arguments at the hearings specifically 
addressing the requirements for establishing entitlement to 
service connection for bilateral hearing loss.  Their 
arguments evidence their actual knowledge of the type of 
evidence needed to support this claim.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, and VA medical records, including the report of his 
most recent July 2008 VA compensation examination for a 
medical opinion concerning whether he has sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a disability by VA 
standards and, if he does, to also determine whether his 
current bilateral hearing loss disability is related to his 
military service, and in particular, to excessive noise 
exposure (i.e., acoustic trauma).  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A (West 2007).



The Board is also satisfied as to substantial compliance with 
its June 2001, August 2007, and May 2008 remand directives.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall 
v. West, 11 Vet. App. 268 (1998).  This included, 
as mentioned, scheduling the Veteran for another hearing - 
which he had in February 2008, and providing him a VA 
compensation examination - which he had in July 2008.

Whether the Veteran is Entitled to Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2008).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2007); 38 C.F.R. § 3.102 (2008).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence establishing the Veteran has the currently 
claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed; without this proof, there is no valid claim).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  



Audiometric testing at the time of the Veteran's pre-
induction physical examination in November 1976 revealed 
normal hearing.  The measure of puretone threshold levels, in 
decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
20
LEFT
10
5
5
5
5

Additional audiometric testing at the time of the Veteran's 
separation examination in March 1998 also revealed normal 
hearing, except at 4,000 Hertz.  The measure of puretone 
threshold levels, in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
30
LEFT
5
0
10
10
30

So, according to the results of his military induction and 
separation examinations, the Veteran had normal hearing when 
both entering and departing service, except at 4,000 Hertz in 
both ears (i.e., bilaterally) during his separation 
examination - when, according to the separation examiner's 
diagnosis, the Veteran had mild bilateral high frequency 
hearing loss (though not at that time sufficient to satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the Court held that, even though disabling hearing loss - 
that is, according to the requirements of 38 C.F.R. § 3.385 - 
may not have been demonstrated at separation, a Veteran may 
still establish entitlement to service connection for a 
current hearing loss disability by showing he now satisfies 
the threshold minimum requirements of § 3.385 and by 
submitting evidence that his current disability is related to 
his military service.  See also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).



As the Court further indicated in Hensley, the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Here, though, the Veteran was afforded a VA audiometric 
evaluation in December 2001, at which time his STRs were 
reviewed and the results of his current hearing test 
considered.  The measure of puretone threshold levels, 
in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
30
LEFT
15
10
10
20
35

So for his right ear, the Veteran had an average puretone 
threshold loss of 19 decibels, and for his left ear it was 21 
decibels.  On his Maryland CNC Word List test, he scored 100% 
in his right ear and 100% in his left ear.  The evaluating VA 
audiologist indicated the Veteran had a flaccid middle ear 
system in his right ear and normal hearing acuity in his left 
ear.  His puretone air conduction and bone conduction 
thresholds were within normal limits bilaterally.

Because of the looming uncertainty over whether the Veteran 
had sufficient hearing loss in either ear according to the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards, and even if 
determined he does, the uncertainty over whether his current 
hearing loss disability is attributable to noise exposure 
coincident with his military service, the Board remanded this 
claim to the RO via the AMC in May 2008 to schedule him for 
another VA audiometric examination for compensation purposes.



The Veteran was afforded another VA audiometric evaluation in 
July 2008, at which time his STRs were again reviewed and the 
results of his current hearing test considered.  The measure 
of puretone threshold levels, in decibels, at the noted 
frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
25
LEFT
20
20
15
25
40

So for his right ear, the Veteran had an average puretone 
threshold loss of 15 decibels, and for his left ear it was 25 
decibels.  On his Maryland CNC Word List test, he scored a 
96% in his right ear and 96% in his left ear.

The evaluating VA audiologist indicated the Veteran had 
normal hearing acuity in his right ear and a mild high 
frequency sensorineural hearing loss in his left ear.  Based 
on the tympanometry test, this evaluating audiologist 
determined the results suggest normal middle ear function 
bilaterally.  

Based on the results of the July 2008 VA audiometric 
evaluation, the Veteran does have a current hearing loss 
disability in his left ear - that is to say, 
sufficient hearing loss in this ear to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385.  Since he has 
proven the essential element of a current disability 
involving hearing loss in this ear, resolution of this appeal 
turns on whether noise exposure during his military service 
caused or at least contributed to the current hearing loss 
disability in his left ear.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this determinative issue, the July 2008 VA 
audiologist concluded that it is less likely than not the 
current hearing loss in the Veteran's left ear is related to 
military noise exposure.  So this VA compensation examiner 
did not etiologically link the current hearing loss in the 
Veteran's left ear to his military service, and in particular 
to any event or incident that occurred during his service 
like exposure to excessively loud noise.

The December 2001 VA compensation examiner did not make a 
determination as to whether the Veteran's hearing loss is due 
to his military service, so there is no opinion refuting the 
July 2008 VA compensation examiner's opinion.

Besides the July 2008 VA compensation examiner's opinion, 
which, again, is clearly unfavorable to the claim concerning 
the hearing loss in the left ear, the only other evidence in 
the record worth mentioning is the Veteran's unsubstantiated 
lay allegations of a correlation between the noise trauma in 
service and his current hearing loss.  But while he is 
competent to report his symptoms of difficulty hearing for a 
number of years, supposedly dating back to his military 
service, he is not competent to also attribute his hearing 
loss to the noise exposure that occurred during his military 
service.  See 38 C.F.R. § 3.159(a)(2) (2008); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).



As for the Veteran's right ear, he still does not have 
sufficient hearing loss in that ear according to the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards.  And without 
this required proof of current disability, the claim for 
hearing loss in that ear necessarily fails.  See again Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed; without this proof establishing the 
Veteran has the currently claimed disability, there is no 
valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has a 
disability existing on the date of the application, not for a 
past disability).  Obviously, without the required proof that 
he has sufficient hearing loss in his right ear to be 
considered a disability by VA standards (that is, according 
to the requirements of 38 C.F.R. § 3.385), the Board need not 
determine whether there is a correlation between this for all 
intents and purposes nonexistent disability and his military 
service because this, quite simply, is an impossibility.

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
Veteran's service ended in 1998, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In deciding this appeal, it is the Board's defined and 
consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, this doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Here, for these reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the 
appeal is denied.

ORDER

The claim for service connection for bilateral hearing loss 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


